DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (2016/0274446) in view of Akiyama (JP-2012-048832-A).
With respect to claims 1, 2, and 4, Tanaka teaches a phosphor wheel device (Figs. 2A-2C) comprising: a substrate (27) made of a transparent material (paragraph 16) and rotatable about an axis of rotation (via 28), the substrate having a first region (48) including a circumference having a first radius from the axis of rotation (Fig. 2C), and a second region (region including 40-45) including a circumference having a second radius different from the first radius from the axis of rotation (Figs. 2A-2C); a first dichroic filter (48) that is supported by the substrate, the first dichroic filter overlapping with the first region of the substrate in a first direction along the axis of rotation (Figs. 2A-2C), and the first dichroic filter transmitting incident light having a first wavelength (blue light), and reflecting incident light having a second wavelength (red light) different [claim 1]; the diffusion layer is formed of a mixture of binder made of transparent material having a predetermined refractive index and a diffusion material having a refractive index different from a refractive index of the binder (paragraphs 23 and 25) [claim 2]; the diffusion layer is formed of a mixture of binder made of transparent material having a predetermined refractive index and a diffusion material having a refractive index different from a refractive index of the binder (paragraphs 23 and 25), a phosphor (34 and/or 37) excited by incident light having the first wavelength to generate fluorescence [claim 4]. 
Tanaka does not explicitly teach the diffusion layer is a diffusion film (claims 1, 2, and 4).  
As for claims 1, 2, and 4, Akiyama also drawn to phosphor wheel devices, teaches the diffusion layer is a diffusion film (9R). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the diffusion film of Akiyama as the diffusion layer in Tanaka, since Akiyama teaches a diffusing substrate and a diffusing film are obvious alternatives (see translation: “As examples of the scattering means 9R, a ground glass, a diffusing film, a holographic diffuser, a diffuser composed of a microlens array, and the like can be used”). 

As for claim 3, Tanaka further teaches wherein of the first and second transmission windows (42 and/or 45), a transmission window in which the diffusion film is not formed has an antireflection film (paragraph 26). 

As for claims 6, 7, 9, and 13, Tanaka teaches a phosphor wheel device (Figs. 4A-4C) comprising: a first substrate (57) made of a transparent material and rotatable about a first axis of rotation (via 58), the first substrate having a first region including a circumference having a first radius from the first axis of rotation (Figs. 4A); a first dichroic filter (72) that is supported by the first substrate, the first dichroic filter overlapping with the first region of the first substrate in a first direction along the first [claim 6]; wherein the diffusion layer is formed of a mixture of a binder made of a transparent material having a predetermined refractive index and a diffusion material having a [claim 7]; wherein the diffusion layer is formed of a mixture of a binder made of a transparent material having a predetermined refractive index, a diffusion material having a refractive index different from a refractive index of the binder (paragraphs 23 and 25), and a phosphor (73 and 76) excited by incident light having the first wavelength to generate fluorescence having a third wavelength (green light) different from the first wavelength (paragraph 41) [claim 9].  
Tanaka does not explicitly teach the diffusion layer is a diffusion film (claims 6, 7, and 9); a second drive device that rotates the second substrate of the phosphor wheel device (claim 13).  
As for claims 6, 7, and 9, Akiyama also drawn to phosphor wheel devices, teaches the diffusion layer is a diffusion film (9R). 
As for claim 13, Akiyama teaches a second drive device (5RM, 5GM, or 5BM) that rotates the second substrate (5R, 5G, or 5B) of the phosphor wheel device (Fig. 9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the diffusion film of Akiyama as the diffusion layer in Tanaka and to use the second drive device of Akiyama in the phosphor wheel device of Tanaka, since Akiyama teaches a diffusing substrate and a diffusing film are obvious alternatives (see translation: “As examples of the scattering means 9R, a ground glass, a diffusing film, a holographic diffuser, a diffuser composed of a microlens array, and the like can be used”). Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the second 

As for claim 8, Tanaka further teaches wherein of the first and second transmission windows (83 and 86), a transmission window in which the diffusion film is not formed has an antireflection film (paragraph 43).  
As for claim 11, Tanaka further teaches a drive device (28) that rotates the phosphor wheel device; a light source element (23) that generates source light of the first wavelength; and an optical system that guides fluorescence excited by source light incident on the phosphor from the light source element or source light incident on the diffusion film from the light source element and diffused by the diffusion film so as to enter the second dichroic filter or the second transmission window (Fig. 1).  
As for claim 12, Tanaka further teaches a drive device (58) that rotates the phosphor wheel device; a light source element (53) that generates source light of the first wavelength; and an optical system that guides fluorescence excited by source light incident on the phosphor from the light source element or source light incident on the diffusion film from the light source element and diffused by the diffusion film so as to enter the second dichroic filter or the second transmission window (Fig. 3).  
As for claim 14, Tanaka teaches a projection image display apparatus (Fig. 6; paragraphs 2 and 67).  
As for claim 15, Tanaka teaches a projection image display apparatus (Fig. 6; paragraphs 2 and 67).  

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 5, the prior art does not teach or suggest wherein of the first and second transmission windows, a transmission window in which the diffusion film is not formed has a filter that transmits incident light having the first and third wavelengths, along with the other limiting elements of claims 1, 4, and 5.
As for claim 10, the prior art does not teach or suggest wherein of the first and second transmission windows, a transmission window in which the diffusion film is not formed has a filter that transmits incident light having the first and third wavelengths; along with the other limiting elements of claims 6, 9, and 10.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        9/29/2021